*308
ORDER

PER CURIAM.
AND NOW, this 12th day of February, 2014, the Petition for Allowance of Appeal is GRANTED, the Order of the Commonwealth Court is VACATED, and the matter is REMANDED for reconsideration in light of Payes v. Workers’ Compensation Appeal Board (State Police), 621 Pa. 564, 79 A.3d 543, 552 (2013) (holding that, because psychic injury cases are highly fact-sensitive, a reviewing court must give deference to the factfinding functions of the WCJ and limit review to determining whether the WCJ’s findings of fact are supported by the evidence).